DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji (JPH09-266012 A).
With respect to claim 1, Koji teaches a battery cell, comprising:
an electrode assembly (Figure 1, 5) having a hollow structure with a hexagonal prism-shaped hole at a center, wherein an exterior of the electrode assembly (5) is in a shape of a hexagonal prism (as illustrated); and
a cell case (6) in which the electrode assembly (5) is received, wherein an exterior of the cell case is in a shape of a hexagonal prism (as illustrated) (para. [0009]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JPH09-266012 A), as applied to claim 1 above, and further in view of EP 2680361 A1 (hereinafter EP’361).
With respect to claim 2, Koji teaches wherein the electrode assembly (5) includes: a first electrode (2) including a first electrode current collector coated with an active material (para. [0015]), a second electrode (3) including a second electrode current collector coated with an active material (para. [0015]), and a separator (4) interposed between the first electrode and the second electrode (para. [0009]).  However, Koji fails to teach a first electrode including a first electrode current collector and a first electrode active material block coated discontinuously at predetermined intervals on the first electrode current collector to provide a plurality of first electrode active material blocks; a second electrode including a second electrode current collector and a second electrode active material block coated discontinuously at predetermined intervals on the second electrode current collector to provide a plurality of second electrode active material blocks.
EP’361 teaches and electrode assembly (Figure 2) comprising a first electrode (100) including a first electrode current collector and a first electrode active material block (110) coated discontinuously at predetermined intervals on the first electrode current collector (100) to provide a plurality of first electrode active material blocks (110); a second electrode (200) including a second electrode current collector and a 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an active material that is coated discontinuously at predetermined intervals on the first and the second electrode current collectors, respectively, to provide a plurality of first and second electrode active material blocks, respectively, in the electrode assembly of Koji, as taught by EP’361, in order to effectively prevent breaks and cracks that may occur at the bent/curved portions of the electrode assembly during a process of winding the electrode assembly, so that the charging and discharging efficiency of the secondary battery can be increased.
With respect to claim 3, EP’361 further teaches wherein the first electrode (100) is bent at each first uncoated region (120-1, 120-2, 120-3) between adjacent first electrode active material blocks (110), and the second electrode (200) is bent at each second uncoated region (220-1, 220-2, 220-3, 220-4) between adjacent second electrode active material blocks (210) (para. [0055]-[0058]) (see Figure 2) – therefore, it would be obvious that forming the hexagon-shaped electrode assembly would provide that the bent portions of each electrode would be at the uncoated portion.  

With respect to claim 4, Koji illustrates in Figure 1 wherein the plurality of first electrode active material blocks are divided into groups, each said group having six, first electrode active material blocks/(since the hexagon has 6 sides), and the plurality of second electrode active material blocks are divided into groups, each said group having six, second electrode active material blocks/(since the hexagon has 6 sides), and wherein, as the groups of first electrode active material blocks and the groups of second electrode active material blocks are farther away from a center of a cross section of the electrode assembly, the first electrode active material blocks and the second electrode active material blocks between adjacent groups increase in length in a circumferential direction of the electrode assembly – Koji illustrates that the hexagonal electrode assembly comprises six blocks/sides in each hexagon ring, and illustrates that as the circumference of the electrode assembly increases, so does the length of the hexagon sides which are coated with the active material, which form the active material blocks.  

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koji (JPH09-266012 A) in view of EP 2680361 A1 (hereinafter EP’361), as applied to claim 2 above, and further in view of Lim (US 2016/0141560).
With respect to claim 5, Koji as modified discloses all claim limitations as set forth above, but fails to teach wherein a separator is interposed between an outermost surface of the electrode assembly and an inner surface of the cell case.  Lim teaches an electrode assembly (Figure 6, 120) comprising a separator/(finishing tape (600)) interposed between an outermost surface of the electrode assembly (120) and an inner 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to interpose a separator between an outermost surface of the electrode assembly and an inner surface of the cell case in the modified electrode assembly of Koji, as taught by Lim, in order to keep the electrode assembly (120) pressurized, and to insulate the electrode body (120) from the cell case (27).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JPH09-266012 A) in view of EP 2680361 A1 (hereinafter EP’361).
With respect to claim 6, Koji teaches a method for manufacturing a battery cell, comprising: forming an electrode assembly (Figure 1, 5) by forming a stack comprising a first electrode (2) including a first electrode current collector coated with an active material (para. [0015]), a second electrode (3) including a second electrode current collector coated with an active material (para. [0015]), and a separator (4) interposed between the first electrode (2) and the second electrode (3) (para. [0009]) and winding the stack structure so that an exterior of the electrode assembly is in a shape of a hexagonal prism (as illustrated), and receiving the wound electrode assembly (5) in a case (6) (as illustrated).  However, Koji fails to teach preparing a first electrode by forming a first electrode active material block discontinuously at predetermined intervals on at least one surface of a first electrode current collector to provide a plurality of first electrode active material blocks; and preparing a second electrode by forming a second electrode active material block discontinuously at predetermined intervals on at least 
EP’361 teaches preparing an electrode assembly (Figure 2) comprising preparing a first electrode (100) by forming a first electrode active material block (110) discontinuously at predetermined intervals on at least one surface of a first electrode current collector (100) to provide a plurality of first electrode active material blocks (110) as illustrated; and preparing a second electrode (200) by forming a second electrode active material block (210) discontinuously at predetermined intervals on at least one surface of a second electrode (200) current collector to provide a plurality of second electrode active material blocks (210) (as illustrated) (para. [0055]) in order to effectively prevent breaks and cracks that may occur at the bent/curved portion of the electrode assembly during a process of winding, so that the charging and discharging efficiency of the secondary battery can be increased (para. [0011]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to prepare a first electrode by forming a first electrode active material block discontinuously at predetermined intervals on at least one surface of a first electrode current collector to provide a plurality of first electrode active material blocks; and prepare a second electrode by forming a second electrode active material block discontinuously at predetermined intervals on at least one surface of a second electrode current collector to provide a plurality of second electrode active material blocks in the electrode assembly manufacturing method of Koji, as taught by EP’361, in order to effectively prevent breaks and cracks that may occur at the bent/curved portions of the electrode assembly during a process of winding the electrode assembly, 
With respect to claim 7, Koji teaches when six first electrode active material blocks of the plurality of first electrode active material blocks form a group in a sequential order from a start point of the winding (as illustrated in Figure 1), lengths of the first electrode active material blocks belonging to a same group are equal (each “ring” forming the hexagon electrode assembly has sides of equal lengths as illustrated), and the lengths of the first electrode active material blocks belonging to a group that is farther away from the start point of the winding are longer than the lengths of the first electrode active material blocks belonging to another group closer to the start point – Koji illustrates that the hexagonal electrode assembly comprises six blocks/sides, and illustrates that as the circumference of the electrode assembly increases, so does the length of the hexagon sides which are coated with the active material, which form the active material blocks (as illustrated).  
With respect to claim 8, Koji in view of EP’361 teaches wherein, when six second electrode active material blocks of the plurality of second electrode active material blocks form a group in a sequential order from the start point of the winding (Koji illustrates that the hexagonal electrode assembly comprises six blocks/sides as illustrated in Figure 1), the lengths of second electrode active material blocks belonging to a same group/”ring” are equal (each group/“ring” forming the hexagon electrode assembly has sides of equal lengths as illustrated), and the lengths of the second electrode active material blocks belonging to a group/“ring” that is farther away from the start point of the winding are longer than the lengths of the first electrode active material 
With respect to claim 9, Koji in view of EP’361, as set forth above, would provide that wherein winding the stack structure comprises bending the stack structure with respect to first uncoated regions between the first electrode active material blocks and to second uncoated regions between the second electrode active material blocks. As set forth above that EP’361 further teaches wherein the first electrode (100) is bent at each first uncoated region (120-1, 120-2, 120-3) between adjacent first electrode active material blocks (110), and the second electrode (200) is bent at each second uncoated region (220-1, 220-2, 220-3, 220-4) between adjacent second electrode active material blocks (210) (para. [0055]-[0058]) (see Figure 2) – therefore, it would be obvious that forming the hexagon-shaped electrode assembly would provide that the bent portions of each electrode would be at the uncoated portion.  

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koji (JPH09-266012 A), as applied to claim 1 above, and further in view of Kim (US 2017/0005382).
With respect to claim 10, Koji teaches a battery module comprising: a cell assembly according to claim 1; but fails to teach including a plurality of battery cells and a cooling plate interposed between one or more opposing surfaces of adjacent battery cells.  Kim teaches a battery module (figure 1) including a plurality of unit batteries (101), the unit batteries (101) include: an electrode assembly (Figure 3, 100) including a first electrode, a second electrode, and a separator between the first and second 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to include a plurality of battery cells and a cooling plate interposed between one or more opposing surfaces of adjacent battery cells in the apparatus of Koji, as taught by Kim, in order to cool the unit batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAITY V CHANDLER/							3/6/2022Primary Examiner, Art Unit 1725